                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                          5:18-CR-00204-D-4




UNITED STATES OF AMERICA

    v.                                               ORDER

SERGIO AGUSTIN ORTIZ ROMERO




         THIS CAUSE came on to be heard and was heard upon the

Defendant's Proposed Sealed Motion, which is docket entry number 398. The

Court is of the opinion that this motion and its corresponding Order should

be filed under seal in the interest of justice.

         IT IS, THEREFORE ORDERED that the requested documents to be

sealed and be filed under seal.

         This the ~8__ day of      July           '2019.
